        CASE 0:19-cv-02337-JRT-LIB Doc. 63 Filed 12/07/20 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



                                                        Civil No. 19-cv-02337
 American Federal Bank a federal                        (JRT/LIB)
 savings bank,

             Plaintiff,
                                                Oberg Defendants’
 v.                                             Memorandum in Opposition to
                                                Motion for Summary Judgment
West Central Ag Services, a Minnesota
Cooperative, Georgetown Farmers’
Elevator Company, a Minnesota
corporation, Chad Oberg, an individual,
Richard Oberg, an individual, Leslie
Oberg, an individual and Laurel Oberg,
an individual.
               Defendants.


       Chad Oberg, Richard Oberg, Leslie Oberg, and Laurel Oberg (the “Oberg

 Defendants”) consent to summary judgment with respect to:

          • Plaintiff’s Count I: Breach of Contract - $900k Loan (Against the

             Obergs)

          • Plaintiff’s Count II: Breach of Contract - $700k Loan (Against Chad

             Oberg and Leslie Oberg)

 The Oberg Defendants object to summary judgment with respect to:

          • Plaintiff’s Count III: Fraud in the Inducement (Against the Obergs).

                                          1
        CASE 0:19-cv-02337-JRT-LIB Doc. 63 Filed 12/07/20 Page 2 of 12




                     SUMMARY JUDGMENT STANDARD

      Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Summary

Judgment is only appropriate where there is no genuine issue as to any material

fact and that the moving party is entitled to a judgment as matter of law. Fed. R.

Civ. P. 56(c). The moving party bears the burden of showing that there is an

absence of evidence to support the non-moving party’s case. Celotex Corp. v.

Catrett, 477 U.S. 317, 325 (1986). When determining whether to grant a motion for

summary judgment, a court must view all of the facts in the light most favorable

to the non-moving party and give the non-moving party the benefit of all

reasonable inferences that can be drawn from those facts. Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986).

                  THERE ARE MATERIAL ISSUES OF FACT
                  THAT PRECLUDE SUMMARY JUDGMENT

      To obtain summary judgment on Count III, Fraudulent Inducement,

plaintiff must demonstrate uncontested facts showing, with respect to each

applicable defendant: (1) The defendant made a false representation of a material

past or present fact susceptible of knowledge; (2) The defendant either knew it to

be false or asserted it as his own knowledge without knowing whether it is true

or false; (3) The defendant intended the plaintiff to act on his or her

representation; (4) The plaintiff was induced to act in reliance on the



                                           2
        CASE 0:19-cv-02337-JRT-LIB Doc. 63 Filed 12/07/20 Page 3 of 12




representation; and (5) The plaintiff suffered damages which were the proximate

cause of the representation. Valspar Refinish, Inc. v. Gaylord’s, Inc., 764 N.W.2d

359 (Minn. 2009)(citations omitted).

      Here, there are four individual defendants. To obtain a summary

judgment with respect to any of the defendants, the above elements must be

separately proven respect to the applicable defendant. Below is a summary of

the material issues of fact as set out in the Oberg Defendants declarations filed

concurrently with this response.

      RICHARD OBERG

      Richard Oberg is married to Laurel Oberg, and the father of Chad Oberg.

      The Obergs began transitioning the farm to Chad’s operational control in

about 2010. Up through 2014 or 2015, Richard was more active in the farm, but

has been most retired for the last several years.

      Richard acknowledges that he signed loan documents for a $900,000 loan

from American Federal Bank. Normally, he would sign bank documents at the

bank, but he doesn’t specifically recall where he signed the loan documents.

      Other than if he signed loan documents at the bank, he does not recall any

contact with American Federal Bank or its representatives. To the extent he may

have had contact with anyone from American Federal Bank, it was incidental to

signing the loan documents. He did not provide financial information to


                                          3
         CASE 0:19-cv-02337-JRT-LIB Doc. 63 Filed 12/07/20 Page 4 of 12




American Federal Bank or to any of its representatives. He did not have any

substantive conversations with representatives of American Federal Bank

regarding the loan, its terms or any financial information provided in connection

with the loan.

        American Federal Bank’s summary judgment motion refers to Financial

Statements attached as Exhibit E to the Schenk Affidavit (Doc 56-5)(Financial

Statements), which is dated as of 12/31/2017 and appears on a Bell Bank

letterhead. Richard did not prepare the Financial Statements. He did not

provide the information that appears in the Financial Statements. In fact, he did

not provide the Financial Statements to American Federal Bank, and was not

aware that the Financial Statements were being provided to American Federal

Bank.

        While Richard has no reason to believe the Financial Statements are

inaccurate (as is being claimed by American Federal Bank), Chad was

responsible for the farm’s finances for the past several years. He would have

worked with Bell Bank to prepare the Financial Statements and he would have

been the person who provided the Financial Statements to American Federal

Bank.

        Based on the above stated facts, which are supported by Richard Oberg’s

declaration: (1) Richard did not make a false representation to the Bank; (2) To


                                         4
        CASE 0:19-cv-02337-JRT-LIB Doc. 63 Filed 12/07/20 Page 5 of 12




the extent he could be deemed to have made a representation to the Bank,

Richard did not make any knowingly false representations or representations

without knowing the truth or falsity of the representation; and (3) Richard did

not intend to mislead the Bank. Because there are, at a minimum, at least material

issues of fact with respect to these three elements of the Bank’s fraud in the

inducement claim, summary judgment on this claim against Richard Oberg

should be denied.

      LAUREL OBERG

      Laurel Oberg is married to Richard Oberg, and the mother of Chad Oberg.

The farm was passed down from Richard’s father, Elmer, and from his father

before him. The transition from Richard to Chad started in approximately 2010,

and Laurel pretty much retired in 2012.

      Laurel is not knowledgeable of the farm’s finances. Richard took care of

the farm’s finances when they were younger and more active in the farm and,

more recently, Chad has taken care of the farm’s finances.

      Laurel acknowledges that she signed loan documents for a $900,000 loan

from American Federal Bank. Normally, she would sign bank documents at the

bank, but she doesn’t specifically recall where the loan documents were signed.

      Other than if she signed loan documents at the bank, she does not recall

any contact with American Federal Bank or its representatives. To the extent she


                                          5
        CASE 0:19-cv-02337-JRT-LIB Doc. 63 Filed 12/07/20 Page 6 of 12




may have had contact with anyone from American Federal Bank, it was

incidental to signing the loan documents.

      Laurel did not prepare financial statements for Oberg Family Farms or

Oberg EQ Group, and is not familiar with the information contained in the

financial statements. She did not provide financial information to American

Federal Bank or to any of its representatives.

      Based on the above stated facts, which are supported by Lauel Oberg’s

declaration: (1) Laurel did not make a false representation to the Bank; (2) To the

extent she could be deemed to have made a representation to the Bank, Laurel

did not make any knowingly false representations or representations without

knowing the truth or falsity of the representation; and (3) Richard did not intend

to mislead the Bank. Because there are, at a minimum, at least material issues of

fact with respect to these three elements of the Bank’s fraud in the inducement

claim, summary judgment on this claim against Laurel Oberg should be denied.

      LESLIE OBERG

      Leslie is married to Chad Oberg. Chad operated the farm. Leslie took care

of the home and children. Occasionally, she would bring lunches to the people

working in the fields, or run errands but she was not active in the farm

operations.




                                         6
        CASE 0:19-cv-02337-JRT-LIB Doc. 63 Filed 12/07/20 Page 7 of 12




      Leslie acknowledges that she signed a promissory note and related loan

documents for a $900,000 loan and a separate $700,000 loan, but she does not

recall if she signed the loan documents at her home, at the office or at the Bank.

      Leslie did not prepare financial statements for Oberg Family Farms or

Oberg EQ Group, and is not familiar with the information contained in the

financial statements.

      Leslie had no contact with American Federal Bank or any of its

representatives with respect to either the $900,000 loan or the $700,000 loan, other

than if she went into the bank to sign the loan documents.

      To the extent she may have had contact with anyone from American

Federal Bank, it was incidental to signing the loan documents. She provided no

financial information to American Federal Bank or to any of its representatives

because she had no information to provide.

      Based on the above stated facts, which are supported by Leslie Oberg’s

declaration: (1) Leslie did not make a false representation to the Bank; (2) To the

extent she could be deemed to have made a representation to the Bank, Leslie did

not make any knowingly false representations or representations without

knowing the truth or falsity of the representation; and (3) Leslie did not intend to

mislead the Bank. Because there are, at a minimum, at least material issues of fact




                                         7
        CASE 0:19-cv-02337-JRT-LIB Doc. 63 Filed 12/07/20 Page 8 of 12




with respect to these three elements of the Bank’s fraud in the inducement claim,

summary judgment on this claim against Leslie Oberg should be denied.

      CHAD OBERG

      Through 2018, Chad Oberg operated Oberg Family Farms. In 2019, he

went through a process of liquidating the farm’s assets in cooperation with his

lenders. Oberg Family Farms is not currently operating and has no assets.

       Chad is currently an employee of DMO Companies, which is owned by

his sister and conducts farming operations.

      Over the last several years, Chad was primarily responsible for operating

Oberg Family Farms. His wife, Leslie, and his father, Richard, would

occasionally run errands or perform small tasks. As part owners, Leslie, Richard

and his mother, Laurel, were required to sign loan documents, but they were

essentially silent partners.

      He acknowledges that he signed a promissory note and related loan

documents for a $900,000 loan and a separate $700,000 loan from American

Federal Bank. Although he does not specifically recall which documents he

provided to American Federal Bank, he does not dispute that he may have

provided the Financial Statements that appear as Exhibit E to the Schenk

Affidavit (Doc 56-5)(the “Financial Statements”). Those Financial Statements




                                        8
           CASE 0:19-cv-02337-JRT-LIB Doc. 63 Filed 12/07/20 Page 9 of 12




were prepared in conjunction with Bell Bank and, to the best of Chad’s

knowledge, were generally accurate as of their 12/31/2017 date.

      At pages 8-9 of American Federal Bank’s summary judgment motion, the

Bank makes a number of false or misleading claims in an attempt to show that

Financial Statements were inaccurate as of 12/31/2017:

      a.       American Federal Bank claims that Oberg Farms only had

               $2,666,100.16 in corn inventory as of 12/31/2017 based on the sales

               shown on the General Ledger attached as Exhibit G to the Bialick

               Dec. First, the General Ledger shows a total of $10,792,640.39 in sales

               through October 17, 2018, when early 2018 crops would start coming

               in. Second, the cash receipts portion of the General Ledger does not

               show remaining inventory on hand. The Bank is misstating the

               information in the General Ledger and then extrapolating the

               misstated information to come to an entirely false conclusion.

      b.       American Federal Bank takes the $2,837,150 shown on the Financial

               Statements as of 12/31/2017 and then claims that the Financial

               Statements are inaccurate because the Bank balance was $89,647.50

               as of 09/26/2018.

      c.       American Federal Bank takes the $650,000 West Central debt shown

               on the Financial Statements as of 12/31/2017 and then claims that


                                           9
          CASE 0:19-cv-02337-JRT-LIB Doc. 63 Filed 12/07/20 Page 10 of 12




              the Financial Statements are inaccurate because the West Central

              debt had increased to $2,384,759.85 as of 09/26/2018.

      d.      American Federal Bank claims the Financial Statements are

              inaccurate because a Krabbenhoft Seed debt which didn’t exist as of

              as of 12/31/2017 was not disclosed on the Financial Statements,

              which were dated as of 12/31/2017.

      e.      American Federal Bank claims the Financial Statements are

              inaccurate, not because they misstated the Bell Bank obligation as of

              as of the 12/31/2017 date of the Financial Statements but because

              the amount of the Bell Bank debt had increased as of the 09/26/2018

              date of the $900k loan.

      Based on the foregoing, which is supported by Chad Oberg’s declaration:

      1.      Chad did not make a false representation to the Bank. He provided

12/31/2017 Financial Statements that were generally accurate as of the date

stated.

      2.       To the extent the information in the 12/31/2017 Financial

Statements are inaccurate, or he had an obligation to provide updated financial

statements as of the 09/26/2018 date of the $900k Loan, he did not knowingly

false representations or representations without knowing the truth or falsity of

the representation.


                                         10
       CASE 0:19-cv-02337-JRT-LIB Doc. 63 Filed 12/07/20 Page 11 of 12




      3.    Chad did not intend to mislead the Bank.

      4.    The Bank did not reasonably rely on the 12/31/2017 Financial

Statements in extending the loan. It is important to understand that, in a farming

operation, bank balances and inventory levels are generally highest at the end of

the year, following harvest, (as shown on the 12/31/2017 Financial Statements)

and lowest immediately before the next year’s harvest (at the time of the

09/26/2017 $900k Loan). This is the ordinary farming cycle. There is one

inventory turn per year. All agricultural bank’s understand this, and this is why

farming operations require cash flow lending. If the Bank wants to claim that

they relied on 12/31/2017 Financial Statements being accurate when they

advanced their $900k Loan on September 26, 2018, that is not even plausible.

      Because there are material issues of fact with respect to four of the five

required elements of the Bank’s fraud in the inducement claim against Chad

Oberg, summary judgment should be denied.

                                 CONCLUSION

      Based on the foregoing, the Oberg Defendants respectfully request that

American Federal Bank’s summary judgment motion be denied.


                                      Ahlgren Law Office, PLLC

Dated: December 7, 2020               /e/Erik A. Ahlgren
                                      Attorney #191814
                                      220 West Washington Ave, Ste 105

                                         11
CASE 0:19-cv-02337-JRT-LIB Doc. 63 Filed 12/07/20 Page 12 of 12




                           Fergus Falls, MN 56537
                           Office: 218-998-2775
                           Fax: 218-998-6404
                           erik@ahlgrenlaw.net

                           ATTORNEY FOR
                           OBERG DEFENDANTS




                              12
